Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest art is Makled et al. (US 10,089,869), previously cited.

Regarding claim 1, 
Makled teaches:
A vehicle, comprising: 
a transceiver configured to communicate with another vehicle (Makled: Fig 1; col 3, line 10-12; col 4, line 20-22; host vehicle 100 includes V2X module 108 that establishes connections between the vehicles 100 and 114; col 5, line 51 – col 6, line 12); 
an acceleration sensor configured to detect an impact of the vehicle (Makled: col 3, line 25-30; collision sensor 110 detects when the host vehicle 100 is impacted by a force indicative of a collision with another vehicle; collision sensor 110 includes an accelerometer; col 4, line 10-11; sensors 106 may include accelerometers); 
a camera configured to acquire first image data of an external field of view of the vehicle (Makled: Fig 1; cameras 104; col 4, line 1-2); and 
a controller (Makled: Fig 1, 3; col 6, line 18-45; body control module 102, processor or controller 304, memory 306, CRM) configured to: 
determine whether an impact of the vehicle with a first vehicle has occurred based on an output value of the acceleration sensor (Makled: col 3, line 25-26; collision sensor 110 detects when the host vehicle 100 is impacted by a force indicative of a collision), 
perform image processing for the first vehicle that generated the impact of the vehicle based on the first image data when the controller determines that the impact of the vehicle has occurred (Makled: col 3, line 39-46, 64-66; When a collision is detected, the HR detector 112 collects information about the target vehicle 114 from the cameras 104 that captures images to identify the vehicle via image recognition to detect make, model, and color, and license plate recognition to capture the license plate; camera 104 includes an image processor that performs image recognition to determine the make, model, and/or color of the target vehicle and license plate recognition), and 
control the transceiver to request the another vehicle for second image data corresponding to an occurrence time of the impact of the vehicle when a plate number of the first vehicle is not identified based on the image processing (Makled: Fig 4-5; steps 408-410; steps 508-516; col 5, line 13 – col 6, line 12; When a bystander vehicle receives the target message from the host vehicle, the bystander vehicle detects (e.g., via one or more cameras) the target vehicle 114 using the identifying information (e.g., license plate number, make, model, color, etc.) included in the target message. The captured identifying information includes images from the bystander vehicle, which are appended to the target message and broadcast, both when the license plate number is identified and when it is not; col 7, line 32-59; col 8, line 7-23).

Makled fails to teach:
a display, 
control the display to display the plate number of the first vehicle based on the second image data when receiving the second image data corresponding to the occurrence time of the impact of the vehicle from the second vehicle through the transceiver.
This feature is not found or suggested in the prior art, especially in light of the other claim limitations.

Regarding claim 11, 
Makled teaches:
A control method of a vehicle comprising a transceiver configured to communicate with another vehicle (Makled: Fig 1; col 3, line 10-12; col 4, line 20-22; host vehicle 100 includes V2X module 108 that establishes connections between the vehicles 100 and 114; col 5, line 51 – col 6, line 12), an acceleration sensor configured to detect an impact of the vehicle (Makled: col 3, line 25-30; collision sensor 110 detects when the host vehicle 100 is impacted by a force indicative of a collision with another vehicle; collision sensor 110 includes an accelerometer; col 4, line 10-11; sensors 106 may include accelerometers), and a camera configured to acquire first image data of an external field of view of the vehicle, the control method comprising: 
determining whether an impact of the vehicle with a first vehicle has occurred based on an output value of the acceleration sensor (Makled: Fig 1; cameras 104; col 4, line 1-2); 
performing image processing for the first vehicle that generated the impact of the vehicle based on the first image data when the impact of the vehicle is determined to have occurred (Makled: col 3, line 39-46, 64-66; When a collision is detected, the HR detector 112 collects information about the target vehicle 114 from the cameras 104 that captures images to identify the vehicle via image recognition to detect make, model, and color, and license plate recognition to capture the license plate; camera 104 includes an image processor that performs image recognition to determine the make, model, and/or color of the target vehicle and license plate recognition); and 
controlling the transceiver to request the another vehicle for second image data corresponding to an occurrence time of the impact of the vehicle when a plate number of the first vehicle is not identified based on the image processing (Makled: Fig 4-5; steps 408-410; steps 508-516; col 5, line 13 – col 6, line 12; When a bystander vehicle receives the target message from the host vehicle, the bystander vehicle detects (e.g., via one or more cameras) the target vehicle 114 using the identifying information (e.g., license plate number, make, model, color, etc.) included in the target message. The captured identifying information includes images from the bystander vehicle, which are appended to the target message and broadcast, both when the license plate number is identified and when it is not; col 7, line 32-59; col 8, line 7-23).

Makled fails to teach:
a display, 
controlling the display to display the plate number of the first vehicle based on the second image data when receiving the second image data corresponding to the occurrence time of the impact of the vehicle from the second vehicle through the transceiver.
This feature is not found or suggested in the prior art, especially in light of the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488